DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Sobaje on 1/15/2021.

The application has been amended as follows: 

25.  (Canceled).

Election/Restrictions
Claims 1-2, 4-5, 21, 23-24, 29-39 are allowable. Claims 20 and 22 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions 1-9, as set forth in the Office action mailed on 1/10/2019, is hereby withdrawn and claims 20 and 22 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-5, 20-24, 29-39 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 24, the prior art of record fails to disclose a readout node configured to have a variable capacitance that is non-linear with respect to a voltage at the readout node, the readout node including a floating diffusion in a substrate and a portion of a channel under the transfer gate that provide for the variable capacitance.

Regarding claims 2, 4-5, 20-23, and 29-39, they depend from one of claims 1 and 24 and are therefore allowable for the same reasons as stated above (see claims 1 and 24).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hynecek (US 2017/0111603 A1) discloses a channel 323 under transfer gate 322 that allows for additional charge storage (fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        1/15/2021